DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information referred to in the information disclosure statements filed on June 5, 2020 and March 10, 2021 has been considered as to the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “the seat element” in line 7.  This phrase lacks sufficient antecedent basis.  It appears applicant is referring to “the at least one first seat element” as set forth in the preamble.
Claim 2 recites the phrases “at least one first seat element” (line 2) and “one base” (lines 2-3.  It is not clear if Applicant is reciting the same “at least one first seat element” as recited in claim 1 and the same “one base” as recited in claim 1.  Clarification is required.  It appears Applicant is intending to claim that the at least one first seat element of claim 1 is a first seat element and a second seat element.  
Claim 3 recites the phrase “can be adjusted” in line 4.  The phrase “can be” is included throughout the claims.  This phrase makes it unclear as to if the feature following the phrase “can be” is a requirement of the claim or simply an option.  Clarification is required.  Applicant may wish to state that the element - - is adjustable with respect to - - for clarity.  All claims should be reviewed for the use of the phrase “can be.”
Claim 3 recites the phrase “one/the plinth element” in line 5.  It is not clear if Applicant is stating that there can be more than one plinth element.  Clarification is required.
Claim 3 recites the phrase “the setting” in line 8.  This phrase lacks sufficient antecedent basis.
Claim 3 recites that the manual operating device “is available” in a particular situation (i.e. second seat element mounted to the base) and “is not available” in a second particular situations (i.e. first seat element mounted on the base).  It is not clear what is meant by “is available.”  It appears that the manual operating device is accessible for actuations or not accessible for actuation, however clarification is required.
Claim 3 recites “a locking device” in line 7.  Claim 3 later recites “at least one/the locking device” in line 11.  It is not clear if applicant is claiming a single locking device or at least one locking device.  Clarification is required.
Claim 3 describes how the locking device can be operated by the first seat element by changing inclination of the first seat element, but not operated by the second seat element which is not adjustable in inclination.  This recitation appears opposite to what is described in lines 7-10 of claim 3, stating the locking device being “not available” if the first seat element is mounted on the base and “available” if the second seat element is mounted on the seat.  Clarification is required. 
	Claim 5 recites “a group I, II, and/or III seat element” in line 5.  It is not clear what constitutes a group I, II or III seat element.  Clarification is required.
Claim 7 recites “one/the first seat element” and “one/the second seat element.”  These recitations lack sufficient antecedent basis.  Perhaps Applicant intended for this claim to depend from claim 2.  
	Claim 8 recites “possibly including rotary element” in line 3 and line 6.  It is not clear is the rotary element IS included or is NOT included.  Clarification is required to determine the metes and bounds of the claim language.
	Claim 8 further recites “at least or exactly two different orientations” and “at least four or exactly four different orientations.”  It is not clear what applicant intends to claim.  It appears that Applicant is intending to claim a range of 2 or more orientations.  Clarification is required.
	Claim 8 recites “the first and or second seat element” in line 7 and lines 9-10.  This phrase lacks sufficient antecedent basis.
Claim 9 recites the phrase “the first and/or one/the second seat element” in lines 7-8.  This phrase lacks sufficient antecedent basis.
Claim 9 recites the phrase “the respective upper side” in line 8.  This phrase lacks sufficient antecedent basis.
Claim 9 recites the phrase “one/the manual operating device” in line 9.  This phrase lacks sufficient antecedent basis.
Claim 9 recites “the locking devices and/or the operating devices are coupled even thereto, further preferably, correspondingly and/or” in lines 4th and 3rd to last line of the claim.  It is not clear what the locking decides and/or operating devices are coupled to.  Furthermore the words preferably, correspondingly and and/or in this context are not understood.
Claim 10 recites “in particular one/the (first) manual operating device” in lines 3-4.  This phrase lacks sufficient antecedent basis.
Claim 11 recites the phrase “the first orientation” in line 4.  This phrase lacks sufficient antecedent basis.  Claim 11 further recites “the second orientation” in line 8.  This phrase lacks sufficient antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12 is/are rejected as best understood under 35 U.S.C. 102(a)(1) as being anticipated by Kabushiki JP H05 1579 U.  With respect to claim 1 Kabushiki discloses a child seat system comprising at least one first seat element (16) and one base (12) which can be attached to a vehicle seat, wherein the base (12) has a plinth element (22) and a rotary element (14), wherein the rotary element (14) has at least one fastening device (62) for fastening the first seat element (16) (see Figure 5), wherein the rotary element is rotatably arranged on the plinth element in such a manner that the rotary element, together with the first seat element (16) can be rotated with respect to the plinth element (22) in order to change an orientation of the seat element (16) wherein the seat element (16) can be removed from the base (12) (see paragraph [0034] of translation).  With respect to claim 2, the system comprising at least one first seat element (16), one second seat element (18) and one base (12) which can be attached to a vehicle seat wherein at least the first seat element (16) can be rotated with respect to the base or the plinth element from a first orientation into a second orientation which deviates from the first orientation (see paragraph 25 of translation describing rotation of rotary element (14), to which first seat element (16) is fixed, with respect to plinth element (22), wherein a corresponding rotation of the second seat element (18) with respect to the base (12) is prevented or at least restricted (see how seat element (18) is latched with respect to base portion (22) at elements (35)) compared to the rotation of the first seat element.  With respect to claim 3, at least one first seat element (18), second seat element (160) and one base (12) can be attached to a vehicle seat and the first and/or second seat element can be adjusted with respect to the base (12) and/or plinth element (22) of the base, in particular can be rotated from a first orientation into a second orientation which deviates from the first orientation wherein a manual operating device (168) for a locking device for releasing and/or locking rotation is available, if the second seat (160) is mounted on the base, but is not available if the first seat element (18) is mounted on the base (note that that lock pin 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected as best understood under 35 U.S.C. 103 as being unpatentable over Kabushiki JP H05 1579 U in view of Morgentstern (US 2014/0265489).  As disclosed above, Kabushiki reveals all claimed elements with the exception of a headrest that is adjustable in height and provided with a locking device.   Morgenstern teaches a height adjustable headrest for use with a seat element detachable mounted on a seat base.  It would have been obvious to one of ordinary skill in the art to provide for height adjustability between headrest (66) and backrest (64) of seat element (16) since such a modification enables the seat 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Vegt (US 2008/0224516) (note the rotatable and detachable nature of seat element with respect to seat base); Hei (US 2005/0264064) (note the how the base receives different seat elements (110) and (120)); Onishi et al. (6,169,629).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.